         Case 3:21-cv-04062-EMC Document 51 Filed 06/24/21 Page 1 of 2



 1                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 2                                     SAN FRANCISCO DIVISION
 3

 4   GUARDANT HEALTH, INC.,                         Case No. 3:21-cv-04062-EMC
     a Delaware corporation,
 5                                                  ORDER GRANTING NATERA’S MOTION
                     Plaintiff,                     TO FILE UNDER SEAL ITS REPLY IN
 6                                                  SUPPORT OF THE MOTION FOR ORDER
            v.                                      TO SHOW CAUSE WHY GUARDANT
 7                                                  SHOULD NOT BE FOUND IN CIVIL
     NATERA, INC.,                                  CONTEMPT
 8   a Delaware corporation,
                                                    Place: Courtroom 5 – 17th Floor
 9                   Defendant.                     Judge: Hon. Edward M. Chen
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                 [PROPOSED] ORDER GRANTING NATERA’S MOTION TO SEAL REPLY ISO SHOW CAUSE MOTION
                                           CASE NO. 3:21-CV-04062-EMC
          Case 3:21-cv-04062-EMC Document 51 Filed 06/24/21 Page 2 of 2



 1         Having considered Defendant Natera, Inc.’s (“Natera”) Motion to Seal, the Motion is hereby
 2   GRANTED.
 3         Natera is granted leave to file under seal its Reply in Support of the Motion for Order to Show
 4   Cause Why Guardant Should Not Be Found in Civil Contempt.
 5

 6         IT IS SO ORDERED.
 7

 8   Dated: June 24, 2021
                                                                Hon. Edward M. Chen
 9                                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
                                  [PROPOSED] ORDER GRANTING MOTION TO SEAL
                                         CASE NO. 3:21-CV-04062-EMC
